Citation Nr: 1309973	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  He had active duty combat in the Philippines and he was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The Board notes that the RO issued a statement of the case denying an increased rating for posttraumatic stress disorder (PTSD) in July 2010.  An August 2012 statement of the case denied service connection for bilateral hearing loss.  The Board notes that the Veteran did not submit substantive appeals regarding these claims.  Consequently only the Veteran's claim for service connection for tinnitus is currently in appellate status before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not shown in service and has not been shown by credible and competent evidence to be related to the Veteran's period of service including acoustic trauma experienced therein.  The competent evidence shows otherwise.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In March 2010, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records and private medical records.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Law and regulations

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b). 

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

III.  History and analysis

The Veteran contends that his tinnitus is related to his noise exposure during active duty service.  The STR show that the Veteran saw active combat in the Philippines during World War II.  The Veteran's DD 214 confirms that he was awarded the Combat Infantry Badge.  The Veteran reported in-service noise exposure of 60mm guns, tanks, explosions, mortars and other sounds associated with combat.  In light of this record, the Board finds that Veteran's active duty service is consistent with noise exposure during combat in World War II.  38 U.S.C.A. § 1154(b). 

At a June 2010 VA examination the Veteran asserted that he had had tinnitus ever since service.  The Board notes that the Veteran is competent to state whether he has had continuous tinnitus since his active duty service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, as explained below, the Board does not find his assertions of having had tinnitus ever since service to be credible.

Based on the Veteran's participation in combat, VA has conceded that he was exposed to acoustic trauma during service.  However, even with the fact of acoustic trauma during service having been conceded, the preponderance of the evidence is still against a finding that the current tinnitus is related to such acoustic trauma during service, or to any other event during service.  There is no evidence of tinnitus during service.  The Board notes that the Veteran has not actually stated that he had tinnitus while in service.  At a June 2010 VA examination the Veteran stated that he did not know when it started and that there was no specific circumstance reported.   Service treatment records document treatment for unexplained malnutrition, for a skin disorder, and for a psychiatric disorder.  There is no reference in any of these records to any complaint or finding of tinnitus, or to any other complaint related to the ears.  Examination just prior to discharge from service, in April 1946, includes examination of the ears, which were noted to have no discharge, and the Veteran's hearing was noted to be normal.  

The Board finds it significant that the Veteran filed a claim for service connection for psychiatric disability two months after discharge from service but did not submit a claim for service connection for tinnitus until more than 62 years later.  If he was in fact suffering from tinnitus at that time, it is reasonable to expect that he would have included such on his VA claim if he believed such was related to service.  Moreover, he did not voice any complaints of tinnitus at the time of a VA examination in June 1947.

The Board notes that many subsequent records show that the Veteran had many physical and mental complaints, but none regarding tinnitus.  At a February 1948 Board hearing the Veteran reported a nervous condition, a left shoulder condition and headaches.  On VA physical examination in October 1950 the Veteran did not have any complaints of tinnitus, and examination of the ears was normal.  In February 1982 the Veteran requested service connection for a back disability.  On VA examination in December 1986 the Veteran reported gastritis and reflux, and examination of the ears was negative.  VA treatment records dated from November 1979 onward show complaints and treatment for many maladies, including back pain, allergic rhinitis, abdominal problems and insomnia, but do not make any reference to tinnitus.  A July 2008 VA treatment record provides a list of the Veteran's disabilities.  This list contains 19 disabilities and does not include tinnitus.  A July 2009 VA treatment record shows that the list had increased to 21 disabilities, yet tinnitus was still not mentioned.  Private medical records dated from November 2007 to October 2009 show treatment for allergies and other complaints, but contain no mention of tinnitus.

As noted above, the Veteran's actions since discharge from service (by failing to report tinnitus to medical providers when he had the opportunity to do so) are inconsistent with any current contention that he has suffered tinnitus ever since service.  His assertions are also inconsistent with his actions in regard to claiming service connection for other disabilities in July 1946 and February 1982, but not for tinnitus until January 2010.  For 63 years following service there were many medical complaints, but no pertinent complaints regarding tinnitus.  This is inconsistent with any attempt to show a link to service by showing a continuity of pertinent symptoms since service.  Consequently the Board finds that his report of tinnitus continuously since service is not credible.

The fact that tinnitus was not documented during service is not necessarily fatal to the Veteran's claim.  As a layperson, the Veteran is competent to report tinnitus.  However, to the extent that he may be asserting that he had tinnitus ever since service, the Board finds such assertions not credible. 

As indicated, the Board has found the Veteran both competent and credible regarding noise exposure during service.  However, on the question of whether the in-service acoustic trauma resulted in his current tinnitus, the Board finds the Veteran's lay statement to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current tinnitus is related to noise exposure during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the June 2010 VA examiner examined the Veteran and provided a history that indicated a thorough review of the Veteran's service treatment records and post service medical records.  The examiner recognized the Veteran's in-service noise exposure.  She also noted that the Veteran had post service noise exposure (1946-1980) of farming, hunting, lawn equipment, and power tools.  She rendered an opinion that the Veteran's current tinnitus is not related to service.  The examiner noted that neurological examinations performed from 1946 to 2009 were negative for tinnitus.  She noted that there were no reports of tinnitus found in any records.  She also noted that in 1946 the Veteran reported auditory hallucinations which consisted of voices, but there was no mention of any other auditory sounds such as ringing or buzzing.  She further noted that the Veteran did not report tinnitus in the past years on VA claims.  The VA examiner thus provided extensive rationale for her opinion and it is supported by the overall evidence of record.  Again, the examiner knew that the Veteran has noise exposure during service.  The examiner also had knowledge of the Veteran's service treatment records as well as the April 1946 examination just prior to discharge.  The Board finds the opinion to be entitled to considerable weight.

The Board again recognizes the Veteran's participation in combat.  His statement as to noise exposure have thus been accepted pursuant to 38 U.S.C.A. § 1154(b).  However, there does not appear to be any evidence showing that the Veteran has claimed that he began experiencing tinnitus during combat.  Moreover, for reasons stated above, the overall evidence is against a finding of a continuity of symptoms since service. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for tinnitus is not warranted.



(Continued on next page.)



ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


